Title: John Adams to John Jay, 16 Feb. 1786
From: Adams, John
To: Jay, John


          
            
              Sir
            
            

              Grosvenor Square

               Feb. 16. 1786.
            
          

          The Expences of Insurance on American Vessells,—the Obstructions of
            their Commerce with Spain Portugal and Italy: and Compassion for our Fellow Citizens in
            Captivity: all occasioned by Apprehensions of the Barbary Corsairs, must excite
            Solicitude in every Man capable of thinking or Feeling. it is nevertheless certain that
            too great an Alarm has been Spread, Since no more than two Vessells have been taken by
            the Algerines, and one by Morocco. Artificial Allarms might be diminished, by
            discontinuing the Practice of insuring in England. Loyds Coffeehouse has made a great
            and clear Profit, because no Vessell has yet been taken, which has been there insured.
            if the American Merchants would open offices at home the Praemium would be saved to the
            Country, and they would find a large Ballance in their favour. The Ballance of Trade
            with the English is so much against Us, that We ought not unnecessarily, to make
            ourselves tributary to them.
          Mr Lamb drew upon me Bills for 2000£,
            at Madrid the 24th. of January, and assures me in his Letter
            of Advice that I shall hear from him soon at Barcelona. This Gentlemans Motions are
            Slow: what can have detained him So long, I know not.—an entire Stranger to him as
              I  having never Seen him, nor heard of him untill he was announced in your
            Letter, I can Say nothing of his Character or Conduct. Mr
            Jefferson understood him to be recommended by Congress and he was certainly the Bearer
            of their Orders, and I could not but concur in the Sentiment of my excellent Colleague,
            and in his Construction of the Intentions of Congress.—Since the Appointment was made
            and became irrevocable, I have heard such Opinions and Reports of him, as have
            astonished me. he has with thim in Mr Randall an ingenious
            worthy Man, who, may Supply any deficiencies, as we hope, and We must now wait with
            Paitience, untill they inform Us of their Proceedings.
          Mr Barclay, and Mr Franks are at length departed from Paris. Their Delay was occasioned by Mr Beaumarchais.—It will be so late before these Gentlemen can
            arrive at Morocco, that the Emperor may be out of Patience and Send out his
            Frigates.
          If the Agents were arrived, there would be little reason for
            Confidence in their Success. The Sum of Eighty Thousand Dollars, it is much to be feared
            will not be Sufficient to procure Treaties of Peace. We may find the whole Sum consumed,
            and the Difficulty of making Peace augmented. Congress will take all these Things into
            Consideration, and transmit their Orders both respecting the Sums to be given as
            Presents, and the Funds from whence they are to be drawn. without a fresh Loan in
            Holland, the Treasury of the United States in Europe will Soon be exhausted.
          The american Commerce can be protected from these Affricans, only
            by Negotiation or by War. if Presents should be exacted from Us, as ample as those which
            are given by England, the expence may amount to Sixty Thousand Pounds sterling a Year, an enormous Sum to be Sure,
            but infinitely less than the Expence of fighting. two Frigates of 30 Guns each would cost as much, to fitt
            them for the Sea besides the accumulating Charges of Stores, Provisions, Pay and
            Cloathing. The Powers of Europe generally Send a Squadron of Men of War, with their
            Ministers, and offer Battle at the Same time that they propose Treaties and promise
            Presents. Mr Barclay and Mr Lamb
            are armed only with Innocence and the Olive Branch: and there is some reason to expect
            that the Emperor, and Dey will feel their Dignity hurt by the Appearance of Deputies not immediately appointed by Congress. Time will clear up
            all doubts, and Subsequent Arrangements may be taken accordingly.
          an Envoy from Tripoli is here at present. I Saw him at Court but
            have not made him a Visit. He wishes to See me, as is Supposed from what he said
            yesterday to a Gentleman. He said “that most of the foreign Ministers, had left their
            Cards, but the American had not. We are at War with his Nation, it is true, and that may
            be the Reason of his not calling. We will make Peace with them however for a tribute of
            an hundred Thousand Dollars a Year. Not less.” He Speaks no European Language,
              unless except a little of the Lingua Franca, and perhaps a little Italian.
            to go with an Interpreter would occasion Speculation, and Suggest to him Schemes which
            he might not otherwise think of.. to treat with him before any Measures are taken with
            Morocco and Algiers might offend them.
          With great Respect, I have the Honour / to be, Sir your most
            obedient and / most humble servant

          
            
              John Adams.
            
          
        